DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, this claim recites “the other casing member comprises an inwardly inclined bevel for radially guiding the casing member when joining the casing members” Claim 1 recites “one of the casing members” and “the other casing member.” It is unclear if “the other casing member” of claim 6 must be the same as “the other casing member” recited in claim 1. It is further unclear which casing member “the casing member” refers to. For the purposes of this examination the casing members of claim 6 will be read as being either one of the upper or lower casing members, as this appears to be the broadest reasonable interpretation. 
Regarding claim 7, this claim recites “one of the casing members” and “the other casing member,” making it unclear if these casing members are the same or different from the “one of the casing members” and “the other casing member” recited in claim 1. For the purposes of this examination the casing members of claim 6 will be read as being either one of the upper or lower casing members, as this appears to be the broadest reasonable interpretation.
Regarding claim 9, the claim recites “when the casing members are completely axially joined, the axles are axially fixedly connected to said one of the casing members, and axially moveable relative to the other one of the casing members.” This is confusing and unclear. How can the casing members be completely joined while the axles are fixed to one of the casing members and movable relative to the other? In other words, it is unclear how the axle can be axially fixed to a casing member which is axially fixed to another casing member while the axle is movable relative to the other casing member. If the casing members are axially fixed to each other and the axles are axially fixed to one casing member, each element in the system is axially fixed together. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Regarding claim 10, the claim recites “a respective first axle seat and a respective second axle seat, and wherein a distance between the first axle seats differs from a distance between the second axle seats.” It is unclear if there are multiple first axle seats and multiple second axle seats, as the claim is inconsistent with the recitation of plural and singular axle seats. For the purposes of this examination, this claim will be read as requiring multiple first axle seats and multiple second axle seats, as this appears to be the only way to determine the claimed distance between the seats.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baily (US 1627263).
Regarding claim 1, Baily discloses a grinding head for a floor grinding machine for grinding floor surfaces of stone or stone-like material (page 1, lines 1-3; intended stone material does not limit the structure of the grinding head), the grinding head comprising: a lower casing member (27), comprising a lower support (bottom surface) and an upwardly extending edge portion (see annotate fig 1 below), and an upper casing member (24), comprising an upper cover and a downwardly extending edge portion (see annotated fig below), wherein the upper casing member is joinable to the lower casing member by causing axially distal portions of the edge portions to bear on each other (axially distal portion of upwardly extending edge portion bears on axially distal portion 26 of downwardly extending edge portion) wherein the distal portion of the edge portion of one of the casing members comprises an axial support surface (bottom of element 26) and a radially outwardly facing radial support surface, and the distal portion of the edge portion of the other casing member comprises an axial support surface (upper surface of upwardly extending edge portion) and a radially inwardly facing radial support surface, such that when the casing members are in a joined state, the axial support surfaces abut each other and the inwardly facing radial support surface is positioned radially outside the outwardly facing radial support surface (see annotated fig below).
Regarding claims 2-4, Baily further discloses the upper cover and the downwardly extending edge portion are formed in one piece (integrally formed as shown in fig 1); wherein the lower support and the upwardly extending edge portion are formed in one piece (integrally formed as shown in fig 1); and wherein the upwardly and downwardly extending edge portions extend over a height corresponding to about 25-75% of a total height of the grinding head (fig 1; each edge portion extends about half the total height of the grinding head). 
Regarding claim 6, Baily further discloses the other casing member (lower casing member) comprises an inwardly inclined bevel (28) for radially guiding the casing member when joining the casing members (function provided by bevel). 
Regarding claim 28, Baily further discloses a machine frame (10) a motor (elements 13, 14, 15) supported by the machine frame (fig 1), a grinding head as claimed in claim 1 (described above), supported by the machine frame and operatively connected to the motor such that the grinding head is rotatably drivable by the motor (fig 1; page 1, lines 60-79; rotates grinding tool 33 of grinding head).

    PNG
    media_image1.png
    873
    835
    media_image1.png
    Greyscale


Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohler (US 7022004).
Regarding claim 8, Bohler discloses a grinding head for a floor grinding machine for grinding floor surfaces of stone or stone-like material (intended stone material does not limit the structure of the grinding head), the grinding head comprising a lower casing member comprising a lower support (bottom surface) and an upwardly extending edge portion (outer circumferential surface; see annotated fig below), and an upper casing member (2) comprising an upper cover and a downwardly extending edge portion (see annotated fig below), a first axle (18) extending between the upper and lower casing member, and a second axle (6) extending between the upper and lower casing member, wherein the axles are initially arranged in one of the casing members such that when the grinding head is assembled through a relative axial movement of the upper and lower casing members towards each other, the axles will engage the other one of the casing members at different relative axial positions of the casing members (see different vertical (axial) position of axle engagement with the lower casing member; note that the method of assembly does not limit the claimed structure).
Regarding claim 9, Bohler further discloses when the casing members are completely axially joined, the axles are axially fixedly connected to said one of the casing members, and axially moveable relative to the other one of the casing members (fig 3; as best understood (see 112b rejection above), the axles are fixedly joined in bearings in the upper casing member, but have play within the seats in the lower casing member).
Regarding claims 10-12, Bohler further discloses the upper and lower casing members present respective first axle seats and second axle seats, wherein a distance between the first axle seats differs from a distance between the second axle seats (see annotated fig below); wherein an axial distance between radial seat guides associated with the first axle is different from an axial distance between radial seat guides associated with the second axle (see annotated fig below); and wherein a length of the first axle differs from a length of the second axle (fig 3). 

    PNG
    media_image2.png
    887
    1036
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily as applied to claim 1 above, and further in view of Wood (US 4731956).
Regarding claim 7, Baily teaches all the elements of claim 1 as described above. Baily does not teach at least one guide protrusion or a recess. Wood teaches a grinding head wherein one of the casing members (118) comprises at least one guide protrusion (150) extending axially from an axially outermost part of its edge region (at 156), wherein the other casing member (116) comprises a recess (fig 1; receiving protrusion 150) positioned and adapted for receiving the guide protrusion (also shown in fig 5). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a guide protrusion and recess to the upper and lower casing members of Baily in order to insure proper angular orientation of the upper and lower casing members as taught by Wood (col 7, lines 42-47).
Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bohler (US 7022004).
Regarding claim 29, Bohler discloses a method of assembling a grinding head for a floor grinding machine comprising providing a first grinding head casing member comprising a support (2), arranging at least two axles (6, 18) relative to the support (as shown in fig 3), providing a second grinding head casing member comprising a cover (lower casing member labeled in annotated fig above), assembling the casing members (assembled as shown in fig 3) through a relative axial (vertical as shown in fig 3) movement of the casing members towards each other (the aligned nature of the casing members appears to necessitate a vertical movement to assemble the casing members as any other movement would impede the assembly), and causing the axles to engage the second grinding head casing member at different relative axial positions of the casing members (see different vertical (axial) position of axle engagement with the lower casing member). While not explicitly describing the relative axial movement, the arrangement of the casing members of Bohler appears to necessitate an axial movement for assembly, as an axial movement appears to be the only movement that could possibly align the casing members and engage their edge portions as shown in fig 3. In the case where it is determined that Bohler does not inherently possess this limitation, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to axially move the casing member toward each other for assembly in order to achieve the predictable result of assembling the casing members with their edges aligned as shown in fig 3 of Bohler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar grinding heads are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723